Citation Nr: 1312393	
Decision Date: 04/15/13    Archive Date: 05/02/13

DOCKET NO.  08-06 893	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia

THE ISSUE 

Entitlement to a total rating based on individual unemployability due to service-connected disabilities (TDIU). 


REPRESENTATION 

Appellant represented by: Disabled American Veterans 


ATTORNEY FOR THE BOARD 

M. Prem, Counsel


INTRODUCTION 

The Veteran served on active duty from September 1978 to March 1979. 

This case comes before the Board of Veterans' Appeals (Board) on appeal of an August 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia, which in pertinent part denied entitlement to individual unemployability.  This matter was remanded in July 2011 for further development.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

It its July 2011 Remand, the Board noted that the Veteran had not been afforded a VA examination to determine whether his service connected disabilities render him unemployable.  The Veteran was afforded a VA examination that took place in August 2011.  The examiner initially opined that the service connected back disability would not render the Veteran unemployable.  The agency of original jurisdiction returned the claims file to the examiner for clarification, because the examiner had not considered the effects of the service connected left foot disability.

In September 2011, the examiner opined that he did not think the current low back and left foot disabilities were service connected.  In June 2012, the examiner provided yet another addendum in which he opined that it was less likely than not that the left foot condition was affecting the Veteran's employability, much less causing unemployability.  Once VA undertakes to provide an examination, it has a duty to insure that the examination is adequate.  Barr v. Nicholson, 21 Vet App 303 (2007).  The August 2011 examination report and its addendums are inadequate because they do not take into account the combined effects of the service connected disabilities.  See 38 C.F.R. § 4.16(a) (2012).

In the July 2011 remand, the Board noted that the Veteran did not currently meet the percentage requirements for TDIU under 38 C.F.R. § 4.16(a); but that a TDIU could be awarded on an extraschedular basis under 38 C.F.R. § 4.16(b).  The Board instructed that if the Veteran did not meet the percentage requirements for a TDIU following his VA examination, the agency of original jurisdiction (AOJ) should refer the claim to the Director of VA's Compensation and Pension Service for consideration of entitlement to TDIU in accordance with 38 C.F.R. § 4.16(b) (2012).  It does not appear that the RO has done so.

The United States Court of Appeals for Veterans Claims (Court) in Stegall v. West, 11 Vet. App. 268 (1998) held that a remand by the Board confers on the Veteran, as a matter of law, the right to compliance with the remand orders.  It imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be afforded a VA examination to determine whether his service connected back and left foot disabilities together render him unable to obtain or retain gainful employment consistent with his education and occupational experience.

The examiner should review the claims folder.  The examiner should provide reasons for this opinion that take into account the Veteran's reports.

2.  The claim should be referred to the Director of VA's Compensation and Pension Service for consideration of entitlement to TDIU in accordance with 38 C.F.R. 
§ 4.16(b) (2012).

3.  If the benefit sought on appeal is not fully granted, the AOJ should issue a supplemental statement of the case.  The case should then be returned to the Board, if otherwise in order.   

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999). 

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010). 




______________________________________________ 
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals 


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

